office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b02 brposton postu-159830-05 uilc date date third party communication none date of communication not applicable to territory director midwest area examination psp from branch chief branch passthroughs special industries ------------------------------------------------------- subject this chief_counsel_advice may not be used or cited as precedent legend trust ------------------------------------------------------------------------------------------------- ------------------------ decedent ------------------------------------------------------------------------------------------------- -------------------------- ira ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------- charity --------------------------------------------------------------------- charity -------------------------------------------------------------------- charity ------------------------------------------------------------------------- year ------- ------------------------- d1 postu-159830-05 --------- --------- --------- x y z issue sec_1 did trust have gross_income under sec_691 on the assignment of a portion of decedent’s ira to the charities in satisfaction of a pecuniary legacy if trust had gross_income under sec_691 was it entitled to a deduction under sec_642 for the portion of decedent’s ira assigned to the charities conclusion sec_1 trust had gross_income under sec_691 on the assignment of a portion of decedent’s ira to the charities trust was not entitled to a deduction under sec_642 for the portion of decedent’s ira assigned to the charities facts decedent died on d1 at the time of decedent’s death decedent owned an individual_retirement_account ira of which the designated_beneficiary was decedent’s revocable_trust trust article i b section of trust provides that upon the death of decedent the sum of dollar_figure shall be distributed in cash or in_kind as follows dollar_figurex to charity dollar_figurey to charity and dollar_figurez to charity collectively the charities article i b sections and provide that the residue of the trust property shall be distributed to decedent’s children outright or in trust as provided therein article ii a provides that the trustee shall possess the discretion and power to make distributions or divisions of principal in cash or in_kind or both at fair market values current at a date of distribution fixed by the trustee without any requirement that each item be distributed or divided ratably trust completed the distribution of ira in year by instructing the ira custodian to divide ira into shares each titled in the name of a beneficiary under trust thus each of the charities became the owner and beneficiary of an ira equal in value at the time of division to the dollar amount it was entitled to under trust postu-159830-05 law and analysis sec_691 of the code provides that the amount of all items of gross_income in respect of a decedent ird which are not properly includible in respect of the taxable_period in which falls the date of the decedent s death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent s estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent s estate of such right sec_691 provides that if a right described in sec_691 to receive an amount is transferred by the estate of the decedent or a person who received such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent there shall be included in the gross_income of the estate or such person as the case may be for the taxable_period in which the transfer occurs the fair_market_value of such right at the time of such transfer plus the amount by which any consideration for the transfer exceeds such fair_market_value for purposes of this paragraph the term transfer includes sale exchange or other_disposition or the satisfaction of an installment_obligation at other than face value but does not include transmission at death to the estate of the decedent or a transfer to a person pursuant to the right of such person to receive such amount by reason of the death of the decedent or by bequest devise or inheritance from the decedent revrul_92_47 1992_1_cb_198 holds that a distribution to the beneficiary of a decedent s ira that equals the amount of the balance in the ira at the decedent s death less any nondeductible_contributions is ird under ' a that is includable in the gross_income of the beneficiary for the taxable_year the distribution is received sec_642 provides that in the case of an estate_or_trust other than a_trust meeting the specifications of subpart b of part i of subchapter_j of chapter there shall be allowed as a deduction in computing its taxable_income in lieu of the deduction allowed by sec_170 relating to deduction for charitable etc contributions and gifts any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in ' c determined without regard to sec_170 the amount of the balance in ira at decedent’s death less any nondeductible_contributions is ird under sec_691 if an estate_or_trust satisfies a pecuniary legacy with property the payment is treated as a sale_or_exchange see 114_f2d_217 2d cir because trust used ira to satisfy its pecuniary legacies trust must treat the payments as sales or exchanges therefore under sec_691 the payments are transfers of the rights to receive the ird and trust must include in its gross_income the value of the portion of ira which is ird to the extent ira was used to satisfy the pecuniary legacies the terms of trust do not direct or require that the trustee pay the pecuniary legacies from trust’s gross_income accordingly the transfer of a portion of ira in satisfaction of the pecuniary legacies does not entitle trust to a deduction under sec_642 case development hazards and other considerations this memorandum responds to a private_letter_ruling request from trust requesting various rulings regarding the rollover of ira to the beneficiaries of trust and the amendment of trust to provide for a disabled child of decedent these rulings involving issues under the jurisdiction of t ep ra were granted in a letter dated date which has not yet been publicly released after we informed the taxpayer that this office was adverse to the taxpayer on the sec_691 issue described above the taxpayer withdrew that portion of their original ruling_request because the adverse determination on this issue was not included in the letter issued by t ep ra this memorandum is necessary to inform your office of our position on the transaction the taxpayer does not agree that the partial assignment of ira to the charities results in a sale_or_exchange of the ird element of ira and thus gross_income under sec_691 with no allowable sec_642 deduction for the reasons described above the taxpayer argues that this conclusion is preempted by the application of sec_408 which provides that any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee the taxpayer maintains that this rule requiring actual payment or distribution prevents the application of the kenan priniciple and sec_691 to currently tax trust since it has not received payments or distributions from ira we disagree with this interpretation we believe that under kenan trust has received an immediate economic benefit by satisfying its pecuniary obligation to the charities with property on which neither trust nor decedent have previously paid income_tax which is a disposition for sec_691 purposes we further believe that the language of sec_408 simply prevents the immediate taxation of ira recipients on amounts in an ira which are not currently payable under a theory of constructive receipt t ep ra which has jurisdiction over sec_408 does not object to our conclusion on this issue this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views postu-159830-05 please call -----------------of this office at -------------------- if you have any further questions
